Citation Nr: 1623295	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-40 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a temporary total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran has served in the National Guard, and she had active duty for training from December 1988 to May 1989 and active duty service from November 1990 to July 1991 and from August 2004 to August 2005.  The record further reflects that the Veteran was ordered to active duty effective December 12, 2013 to November 7, 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Board notes that the above claim for entitlement to a temporary evaluation for individual unemployability is separate and distinct from the Veteran's subsequent June 2015 claim for entitlement to a total disability rating based on individual unemployability.  The June 2015 TDIU claim is not currently before the Board.

In February 2014, the Board remanded the issue for further development of the evidence and referral to the Director of Compensation and Pension Service for extraschedular consideration.  The case has been returned to the Board for appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From February 1, 2010 to March 31, 2010, the Veteran's service-connected disabilities prevented her from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a temporary TDIU, from February 1, 2010 to March 31, 2010, on an extraschedular basis were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Analysis

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a finding of unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For the time period at issue (February to March 2010), the Veteran was service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; and for lumbar strain evaluated as 10 percent disabling.  See February 2010 Rating Decision.  The combined evaluation for the Veteran's service-connected disabilities for the period at issue was 60 percent.    See 38 C.F.R. § 4.25.  Thus, for the period at issue, the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation Service when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including her employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  As noted above, in determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

As per the February 2014 Board remand, an opinion was sought from the Director of Compensation and Pension Service as to whether the Veteran's service-connected disabilities made her unable to secure and follow a substantially gainful occupation from February 1, 2010 through March 15, 2010.  In an August 2014 decision, the Appeals Management Center (AMC) noted that the Veteran contends that she was unable to continue her duties with the U.S. Postal Service as a result of a pregnancy which caused a need to discontinue use of her medications, and that the discontinuance of medication caused increased symptoms of her PTSD and lumbar spine disabilities.  The AMC noted that based on PTSD and spine examinations, there was no basis to find that her inability to work was due to either condition.  The AMC also noted that the Veteran had been provided with alternative work tasks to accommodate her pregnancy, the Veteran elected to take FMLA leave from February 1, 2010 through March 6, 2010 as a result of her pregnancy, and the Veteran returned to work full-time after her pregnancy.  The AMC went on to state that the totality of the evidence does not suggest that the Veteran has been or would be unemployable in all employment environments as a result solely of her psychiatric and/or low back symptoms, and there is no evidence that the Veteran has been unemployed during the course of the current claim.  

The Director of Compensation Service reviewed the evidence included in the AMC decision and incorporated it into the administrative decision for entitlement to individual unemployability (IU) benefits on an extraschedular basis.  The Director concluded that none of the available evidence supports the Veteran's contention that any of her service-connected disabilities or a combination of the effects of both disabilities prevented all employment for any time period.  The Director stated that the Veteran does not meet the criteria for IU benefits on a schedular basis, and evidence does not show that she is or has been unemployable at any time solely due to her PTSD and lumbar spine degenerative disc disease (DDD) [with L2-L3 disc bulge (previously evaluated as lumbar strain)] and therefore IU on an extraschedular basis is also not warranted.  

Where there has been a review by the Compensation Service Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  The Board thus here conducts its own review of the extraschedular TDIU question.

The Veteran contends that when she became pregnant in 2009 she decided to stop taking medication for her service-connected lumbar degenerative disc disease and posttraumatic stress disorder (PTSD) disabilities to protect her unborn child from any potential harm.  The Veteran asserts that as a result of discontinuing all prescription and over-the-counter medications, her service-connected disabilities worsened in severity.  According to the Veteran, she could no longer perform her occupational day-to-day duties at the United States Postal Service as a result of her worsening symptoms.  

The Board has considered various regulations to determine if the Veteran is entitled to a temporary total disability rating during her pregnancy/early postnatal period, from February 1, 2010 until approximately May 31, 2010 (about three and a half weeks after the March 6, 2010 birth of her child.)

The Veteran was not hospitalized for a period in excess of 21 days; therefore a temporary total evaluation is not warranted under 38 C.F.R. § 4.29 (2015). 

Similarly, 38 C.F.R. § 4.30 (2015) is not applicable because the Veteran did not have surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery.

The Veteran was afforded VA PTSD and spine examinations in December 2009.  During the December 2009 VA PTSD examination, according to the Veteran, she had been experiencing worsening PTSD symptoms for the past five to six months and was currently unable to take her antidepressants since becoming pregnant several months earlier.  With regard to how her symptoms affected her ability to fulfill her occupational duties, the Veteran indicated that her ability to concentrate had been affected the most as she was easily distracted, and had made some mistakes at work when delivering the mail.  The Veteran further added that she had been experiencing increasing work stress, and had run into some difficulties with her supervisors, as she felt that they were purposely trying to assign her work she was unable to complete due to certain restrictions she faced as a result of her pregnancy.  There was no reference made as to the impact of the Veteran's PTSD on her ability to maintain gainful employment as the Veteran was employed full-time.  

At the VA spine examination, the Veteran reported experiencing low back pain that radiated into her left leg.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated her pain level somewhere between a seven or eight, and reported that she started experiencing radiating pain in the left lower extremity in June 2009, after she stopped taking her pain medication.  When asked how her low back symptoms had affected her occupational duties, the Veteran indicated that any activity requiring that she lift items greater than 20 pounds and bend over "pulls her back."  The Veteran also described worsening back pain when walking extended distances and sitting for longer than ten minutes.  The examiner noted that the Veteran's last Army physical fitness test was in April 2008, and she passed all the examinations, to include the two-mile run.  Upon physical examination, the examiner noted that the Veteran had forward flexion to 70 degrees, 72 degrees and 75 degrees.  The Veteran was also shown to have extension to 30 degrees and right and left lateral flexion to 30 degrees.  After evaluating the current severity of the Veteran's low back strain, the VA examiner indicated that the Veteran may need another examination after her pregnancy was over, sometime in July or August of the following year, which would give her time to heal and resume her medication.  According to the VA examiner, there were no flare-ups noted and no incapacitation in the last year relating to her back.  

In a January 22, 2010 statement, the Veteran stated that she was requesting temporary individual unemployability due to her pregnancy.  She stated that she was 7 months pregnant and was unable to take any medications, including those for her service-connected conditions, because she didn't want to harm her unborn child.  The Veteran reported that her lower back pain caused difficulties performing her job duties as a letter carrier for the U.S. Postal Service, such as lifting 35 pounds on a continual basis, walking up to 11 miles or more per day, and standing for a few hours at a time.  She stated that she had pain radiating down into her legs which at times made it difficult for her to work for a long period of time.  Lastly, the Veteran stated that she had continued to work full-time up to that point but did not know how much longer she would be able to maintain that schedule with the back pain she was having.  In a January 26, 2010 statement, the Veteran again reiterated that she was working full-time but wished to receive temporary individual unemployability due to her pregnancy.  

In a February 2010 statement, the Veteran indicated that as of February 1, 2010 she was taking time off of work under the Family and Medical Leave Act (FMLA), and that she would be off work until May 1, 2010.  The Veteran stated that she was forced to take time off due to the severity of her low back symptoms, which had worsened since she stopped taking her pain medication.  

In the Certification of Health Care Provider for Employee's Serious Health Condition section of the FMLA form submitted by the Veteran, her primary care physician at VA, K.W., M.D., noted that she had been treating the Veteran for her back condition on a periodic basis since December 2007, and that the Veteran was currently not taking any prescribed or over-the-counter medication for her back symptoms as a result of her pregnancy.  Dr. W. also noted that the medical condition was not the Veteran's pregnancy but was worsened by the Veteran's pregnancy.  According to Dr. W., in light of the Veteran's medical condition, she would be incapacitated from February 1, 2010 until after her pregnancy was over and she had some time to recover from the delivery and resume her treatment regimen.  Dr. W. added that the Veteran would be unable to work until she recommenced her medication, and estimated the time of incapacitation from February 1, 2010 through March 31, 2010.  

In a typewritten statement dated in February 2010, Dr. W. again noted that she last saw the Veteran on February 2, 2010, and the Veteran's back pain had worsened due to the fact that she was unable to take her usual medications.  According to Dr. W., the Veteran's back should hopefully improve once she resumed taking her medication again (sometime around mid to late March).  

At a January 2011 VA spine examination, the Veteran reported that she resumed working full-time at the Postal Service several weeks after her child was delivered on March 6, 2010, and restarted her pain medication after the birth as well.  Her daily job duties were reported as sorting through the mail, lifting bins from the floor, and placing the mail into her truck prior to delivering it.  The Veteran reported that despite resuming her pain medication, she thought that she had more pain now doing less things than she did a year prior.  She reported that she had no work restriction due to back pain but she gets increased pain when standing, cleaning, vacuuming, and bending over to pick something up off the floor.  She added that she can sit for 30 minutes, stand for 20 minutes while shifting her weight, and walk for about 15-20 minutes at a time.  On physical examination, the examiner noted that the Veteran had forward flexion to 70 degrees, extension to 20 degrees, right and left lateral rotation to 25 degrees, and right and left lateral flexion to 25 degrees.  According to the examiner, the Veteran exhibited pain in the lumbar spine throughout all the range-of-motion exercises.  The examiner noted the Veteran had no giving way, definite flare-up, incapacitation, use of a cane, and no hospitalizations or surgery for her back.  Based on the evaluation of the Veteran, the examiner determined that the Veteran was currently able to maintain gainful employment.  The examiner commented the Veteran was able to drive to and from work, and while her employment limitations extended to physical activities such as bending, leaning and lifting, she was capable of performing light physical work alternating between standing, walking and sitting, as well as sedentary tasks.  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him or her from securing or following all forms of substantially gainful employment.

The Board notes that the Compensation Service Director concluded that the Veteran does not meet the criteria for IU benefits on a schedular basis, and evidence does not show that she is or has been unemployable at any time solely due to her PTSD and lumbar spine DDD and therefore IU on an extraschedular basis is also not warranted.  However, the Board finds the February 2, 2010 statement from the Veteran's primary care physician, Dr. K. W., to be highly probative on the issue because the physician regularly treated the Veteran, and was familiar with the Veteran's symptoms and conditions and the fact that the discontinuance of her pain medications due to her pregnancy made the Veteran's service-connected low back disorder worse.  Based on that knowledge, Dr. K. W. stated that the Veteran would be incapacitated and unable to work from February 1, 2010, until approximately March 31, 2010.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 38 C.F.R. § 3.102 (2015).

The Board concludes that the Veteran's pregnancy as likely as not aggravated her service-connected disabilities, causing said service-connected disabilities to prevent her from obtaining and sustaining substantial gainful employment.  Because the Veteran's pregnancy ended on March 6, 2010, when her child was born, and she returned to full-time employment a few weeks after, aggravation of her service-connected disabilities, causing her to be unemployable, ended.  As such, the period after March 31, 2010 cannot be included.

For the reasons stated above, a temporary TDIU is warranted for the period from February 1, 2010 to March 31, 2010.


ORDER

Entitlement to an award of TDIU from February 1, 2010, through March 31, 2010, on an extraschedular basis is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


